Case 3:17-cv-05771-RJB Document 53-3 Filed 01/31/19 Page 1 of 3




        — EXHIBIT B —
        Case 3:17-cv-05771-RJB Document 53-3 Filed 01/31/19 Page 2 of 3
                                        EXHIBIT B
           Email Notice to 1681e(b) Settlement Class, Automatic Payment Group



From:
Sent:
To:
Subject:   Legal Notice – Anthony Leo v. AppFolio Settlement


        This email is a legal notice that you are eligible to receive an automatic monetary payment
from a class action settlement. You are included in the settlement because you disputed the
inclusion of a public record on a tenant screening reported prepared by AppFolio. You can read
more about the settlement, including information about important deadlines, below and at
[settlement website].

  This Court-authorized notice describes your rights and provides information about the
    settlement in Leo v. AppFolio, Inc., U.S. District Court for the Western District of
                         Washington, Case No. 3:17-cv-05771-RJB

        Anthony Leo brought a purported class action lawsuit against AppFolio. The lawsuit
claims that AppFolio violated the federal Fair Credit Reporting Act (or “FCRA”) by selling tenant
screening reports that included public records that did not belong to the subject of the
report. AppFolio denies that it did anything wrong or that its conduct violated the FCRA. The
parties have agreed to resolve the case. According to AppFolio’s records, you are a member of
the 1681e(b) Settlement Class, Automatic Payment Group, one of three groups of people affected
by the settlement. If you are also a member of one of the other two groups, you will receive a
separate notice describing your rights and options as a member of that group. However, you will
not be eligible to receive multiple payments if you are a member of multiple groups.

                                     Terms of the Settlement

       AppFolio does not admit that that there is anything unlawful about its current procedures.
However, AppFolio has agreed as a result of the settlement to implement and/or maintain certain
procedures when reporting public record information on tenant screening reports.

        Additionally, AppFolio and its insurer will pay an aggregate of $4,500,000 into a
Settlement Fund in exchange for the release of certain claims of Plaintiff Leo and the Settlement
Class Members. All payments to class members will be paid out of the Settlement Fund. In
addition, if the Court awards attorney’s fees and/or a service award for Plaintiff Leo, those
payments will be made from the Settlement Fund. Some class members need to make a claim in
order to receive a payment. However, as a member of the Automatic Payment Group, you do not
need to do anything to receive a payment out of the Settlement Fund. Payments will be made in
an equal amount from the Settlement Fund based on the number of total class members, taking
into account the number of claims made. You can learn more about the details of the settlement
at [website].
     Case 3:17-cv-05771-RJB Document 53-3 Filed 01/31/19 Page 3 of 3
                                    EXHIBIT B
       Email Notice to 1681e(b) Settlement Class, Automatic Payment Group


                                 Your Rights and Options

•   Do nothing. If the settlement is approved by the Court, you will receive a payment
    automatically. To ensure any payment reaches you, you may wish to update your address
    either online at [website] or by contacting [Settlement Administrator].

•   If you do not wish to participate in the Settlement you may “opt out” or exclude yourself
    online at [website] or by writing to [Settlement Administrator]. Opt out requests must be
    sent by [DATE]. If you elect to opt out, you will not receive any payment from the
    Settlement Fund. You can locate more information about how to opt out and the effect of
    opting out at the [settlement website] or from the [Settlement Administrator.]

    If you do not exclude yourself, and the Court approves the Settlement, you will be
    bound by the terms of the Settlement and will release the settled claims. That means
    that by participating in the Settlement, you will not be able to sue AppFolio or the other
    Released Parties for the claims described above and as set forth in the Settlement
    Agreement. The full text of the release is available at [website].

•   If you do not exclude yourself, you can object to the Settlement. As a member of one
    of the Classes, you have the right to object to the Settlement, including to Class Counsel’s
    fee request. Class Counsel are requesting fees of $1,350,000, or 30% of the Settlement
    Fund. Class Counsel are also asking for a service award and individual settlement for the
    named Plaintiff of $30,000. Class Counsel’s request for attorneys’ fee will be available to
    you on the Settlement website on [DATE]. Written objections to the Settlement or the fee
    request must follow the procedures detailed in the Settlement Agreement. Objections must
    be postmarked by [DATE].

The Court has set a Final Approval Hearing on [DATE] at the U.S. District Court for the
Western District of Washington, located at 1717 Pacific Avenue, Tacoma, Washington 98402,
Room 3100. This date may change without further notice to members of the Classes.

This notice is only a summary. Complete details about your rights and options are available
online. Do not call the Court.
